Citation Nr: 1517043	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-23 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.  In evaluating this case, the Board has also reviewed the Veterans Benefits Management System and the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in an October 2014 video conference Board hearing, the transcript of which is included in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA audiological examination in February 2012.  During the October 2014 Board hearing, the Veteran testified that his hearing loss has worsened since the last VA examination in 2012.  See October 2014 Board Hearing Transcript p. 6.  The Veteran testified that he has to turn up his hearing aids, especially if he is around a significant amount of noise.  The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current severity of his bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.   
2.  Schedule the Veteran for a VA audiological examination in order to assist in determining the current severity of his service-connected bilateral hearing loss disability.  All indicated studies, to include both air and bone conduction testing, should be performed, and all findings should be reported in detail.  The claims file should be made available to the examiner for review.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




